DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 30 April 2020 and 3 August 2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 11-13 and 16-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kouketsu et al (US 6,041,814).
Regarding Claim 1, Kouketsu et al disclose a vacuum process system for the defined processing of an object (Figure 15), at least comprising a vacuum process volume (11) which can be evacuated and into which the object can be introduced for the processing thereof (Col 5, lines 20-33), a vacuum valve for regulating a volume or mass flow from the vacuum process volume (18) and/or for the gas-tight closure of the vacuum process volume, a peripheral unit designed for at least partially providing a defined process state in the vacuum process volume (generally at 16-17), and a regulating and control unit (Figure 5), wherein the vacuum valve (Figure 1) comprises a valve seat (generally at 36) having a valve opening defining an opening axis (through 39; Figure 1) and a first sealing surface surrounding the valve opening (along the top of 36 as seen in Figure 3), a valve closure (33 generally) for substantially gas-tight closing of the valve opening with a second sealing surface corresponding to the first sealing surface (along 34b) and a drive unit coupled to the valve closure (generally at 60 in Figure 5) and configured such that the valve closure can be varied and adjusted in a defined manner to provide a respective valve opening state (Col 9, lines 17-25), and is adjustable from an open position, in which the valve closure at least partially opens the valve opening (Col 9, lines 17-25), to a closed position, in which the first sealing surface is pressed against the second sealing surface and closes the valve opening substantially gas-tight (Col 7, lines 26-33), and back, wherein, the regulating and control unit (Figure 5) is designed for multiple execution of a process cycle, having such an actuation of the peripheral unit that at least part of the defined process state can be made available, and an execution of a regulating cycle providing a specific variation or setting of the valve opening state by actuating the drive unit based on a currently determined regulating variable for a process parameter and based on a target variable (Figure 5; Col 13, lines 41-54), in particular as a result of which the regulating variable can be approximated to the target variable by a change in the state of the valve closure brought about in this way, wherein the actuation of the peripheral unit and the 
Regarding Claim 2, Kouketsu et al disclose where the regulating and control unit (Figure 5) is designed for multiple execution of the process cycle (Col 8, lines 17-23), comprising an execution of a peripheral unit regulating cycle providing a targeted variation or setting of the peripheral unit by said actuation of the peripheral unit based on a currently determined peripheral unit regulating variable for a peripheral unit process parameter and based on a peripheral unit target variable (Col 8, lines 1-9), wherein the execution of the regulating cycle and the execution of the peripheral unit regulating cycle can be carried out within the framework of the process cycle with a specific temporal relation (Figure 5).  
Regarding Claim 3, Kouketsu et al disclose wherein one or more peripheral unit process parameters can be taken into account in the regulating cycle, and/or wherein one or more process parameters can be taken into account in the peripheral unit regulating cycle (the pressure of 17; Col 8, lines 1-9).  
Regarding Claim 4, Kouketsu et al disclose where the regulating and control unit is comprised by the vacuum valve or the peripheral unit (at least the vacuum valve as shown in Figure 5).  
Regarding Claim 5, Kouketsu et al disclose where the peripheral unit has a peripheral unit control unit, and wherein the peripheral unit control unit is formed such that the regulating and control unit is embodied by the peripheral unit control unit (the controller of Figure 5).  
Regarding Claim 6, Kouketsu et al disclose where the regulating and control unit has an update functionality, in particular an update functionality that spans process cycles, which is configured in such a way that during its execution a process information is derived during a first process cycle and a subsequent second process cycle is adapted based on the process information (Col 8, lines 52-60).  
Regarding Claim 9, Kouketsu et al disclose where the process information is derived by recording the regulating variable during execution of the first process cycle, and the actuation of the peripheral unit is adapted for the second process cycle based on the process information, in particular wherein the adapted actuation of the peripheral unit is provided and/or stored as the current actuation for the process cycle, in particular wherein the adaptation of the actuation of the peripheral unit is based on an at least partially predictable effect on the regulating variable (Col 8, lines 52-60).  
Regarding Claim 11, Kouketsu et al disclose where the regulating and control unit is designed for outputting a start signal for actuating the peripheral unit, and for initiating the regulating cycle with a defined time offset with respect to the start signal (Col 9, lines 2-11).  
Regarding Claim 12, Kouketsu et al disclose where the process parameter is embodied by pressure information for the vacuum process volume (via 17), the target variable is a target pressure to be achieved in the vacuum process volume, and the currently determined regulating variable represents a current pressure in the vacuum process volume (Col 8, lines 1-9).  
Regarding Claim 13, Kouketsu et al disclose where the target variable is a target pressure to be achieved in the vacuum process volume (via 17), and the currently determined regulating variable indicates a current media inflow into the process volume, in particular wherein the currently determined regulating variable takes into account a current pressure inlet variable (Col 8, lines 1-9).
Regarding Claim 16, Kouketsu et al disclose where the regulating and control unit is connected to a pressure sensor and an output signal of the pressure sensor provides the currently determined regulating variable (17; Col 8, lines 1-9), and/or to a mass flow meter or a mass flow control unit and an output signal of the mass flow meter or the mass flow control unit provides the currently determined regulating variable (because of the linking term “and/or” the limitation “to a mass flow meter or a mass flow control unit and an output signal of the mass flow meter or the mass flow control unit provides the 
Regarding Claim 17, Kouketsu et al disclose a regulating and control unit for a vacuum process system (Figure 5), wherein the vacuum process system comprises at least a vacuum process volume (11 in Figure 15) which can be evacuated and into which an object can be introduced for the processing thereof (Col 5, lines 20-33), a vacuum valve (18) which is designed to regulate a volume or mass flow and/or to close the vacuum process volume in a gas-tight manner (Col 5, lines 20-33) and has a valve closure which can be adjusted by means of a drive unit (33 in Figure 1; with the drive unit generally at 60 in Figure 5), and a peripheral unit (generally at 17 and 16) designed for at least partially providing a defined process state in the vacuum process volume wherein, the regulating and control unit is designed and configured for multiple execution of a process cycle, having such an actuation of the peripheral unit that at least part of the defined process state can be made available (Col 8, lines 1-9), and an execution of a regulating cycle providing a specific variation or setting of the valve opening state by actuating the drive unit based on a currently determined regulating variable for a process parameter and based on a target variable, in particular as a result of which the regulating variable can be approximated to the target variable by a change in state of the valve closure brought about in this way, wherein the actuation of the peripheral unit and the execution of the regulating cycle can be carried out within the framework of the process cycle with a specific temporal relation (Figure 5; Col 13, lines 41-54).  
Regarding Claim 18, Kouketsu et al disclose where designed for multiple execution of the process cycle, having an execution of a peripheral unit regulating cycle providing a targeted variation or setting of the peripheral unit by said actuation of the peripheral unit based on a currently determined peripheral unit regulating variable for a peripheral unit process parameter (Col 8, lines 1-9 and 52-59) and based on a peripheral unit target variable, wherein the execution of the regulating cycle and the 
Regarding Claim 19, Kouketsu et al disclose where one or more peripheral unit process parameters can be taken into account in the regulating cycle, and/or wherein one or more process parameters can be taken into account in the peripheral unit regulating cycle (Col 8, lines 52-60 disclose where the parameters are taken into account in the regulating cycle).  
Regarding Claim 20, Kouketsu et al disclose where the regulating and control unit is comprised by the vacuum valve or the peripheral unit (Figure 5 shows including the vacuum valve).  
Regarding Claim 21, Kouketsu et al disclose where the peripheral unit has a peripheral unit control unit, and wherein the peripheral unit control unit is arranged such that the regulating and control unit is embodied by the peripheral unit control unit (Figure 5; with the peripheral unit from 17).  
Regarding Claim 22, Kouketsu et al disclose a method for carrying out a process cycle with a vacuum process system (Figures 5 and 15), wherein the vacuum process system comprises at least a vacuum process volume (11) which can be evacuated and into which an object can be introduced for the processing thereof (Col 5, lines 20-33), a vacuum valve (18) which is designed to regulate a volume or mass flow and/or to close the vacuum process volume in a gas-tight manner (generally at 16-17) and has a valve closure (33) which can be adjusted by means of a drive unit (generally at 60 in Figure 5), and a peripheral unit (17) designed for at least partially providing a defined process state in the vacuum process volume, wherein a process cycle is carried out, in particular several times, within the framework of the process, and the process cycle comprises at least actuating the peripheral unit in such a way that at least a part of the defined process state is provided (Figure 5; Col 8, lines 52-60), and an execution of a regulating cycle providing a specific variation or setting of the valve opening state by actuating the drive unit based on a currently determined regulating variable for a process parameter and based on a target variable (Col 8, lines 1-9 and 52-59), in particular as a result of which the regulating variable can 
Regarding Claim 23, Kouketsu et al disclose a computer program product which is stored on a machine-readable carrier (Col 13, lines 41-54), in particular in a regulating and control unit, having program code for carrying out or controlling at least the following steps of the method according to claim 22: an actuation of the peripheral unit and an execution of the regulating cycle with regulated variation or setting of the valve opening state (Col 5, lines 20-33), in particular wherein the program is executed in an electronic data processing unit (Col 13, lines 41-54), in particular the regulating and control unit, of a vacuum process system (Col 13, lines 41-54).
Allowable Subject Matter
Claims 7-8, 10 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753